       Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                               AT KANSAS CITY, KANSAS


BOBBY FRANKLIN JR.,

               Plaintiff,

-vs-                                                          Case No.

SAFELITE FULFILLMENT, INC., D/B/A SERVICE
AUTO GLASS a foreign corporation; and SAFELITE
GROUP, INC., a foreign corporation,

            Defendants.
_____________________________________

                                            COMPLAINT

       COMES NOW Plaintiff, by and through counsel Tony L. Atterbury and Jay Sizemore of

Brad Pistotnik Law, P.A. and for her claims against Defendants, alleges and states:

1.     Plaintiff is a resident of Kansas.

2.     Defendant Safelite Fulfillment, Inc. d/b/a Service Auto Glass transacts business in Kansas,

       is a foreign corporation with a principal place of business in Columbus, Ohio, and may be

       served with process through its resident agent, Corporation Service Company, at 2900 SW

       Wanamaker Drive, Suite 204, Topeka, Kansas 66614.

3.     Safelite Group, Inc. transacts business in Kansas, is a foreign corporation with a principal

       place of business in Columbus, Ohio, and may be served with process through its resident

       agent, Corporation Service Company, at 2900 SW Wanamaker Drive, Suite 204, Topeka,

       Kansas 66614.

4.     Defendant Safelite Fulfillment, Inc. d/b/a Service Auto Glass and Safelite Group, Inc. are

       related entities and alter egos of one another. Alternatively, Defendant Safelite Fulfillment,
      Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 2 of 8




      Inc. d/b/a Service Auto Glass is a subsidiary of Defendant Safelite Group, Inc. or Defendant

      Safelite Group, Inc. is a subsidiary of Defendant Safelite Fulfillment, Inc. d/b/a Service

      Auto Glass (Defendant Safelite Fulfillment, Inc. d/b/a Service Auto Glass and Defendant

      Safelite Group, Inc. hereinafter will be collectively referred to as “Defendant businesses”).

5.    This court has proper venue and jurisdiction over the persons and subject matter.

6.    This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of diversity of

      citizenship and the matter in controversy exceeds the sum of Seventy-Five Thousand and

      no/100 Dollars ($75,000.00), exclusive of interest and costs.

7.    On or about the 22nd day of March 2017, Plaintiff was operating a motor vehicle westbound

      on Highway 54, commonly referred to as Kellogg in Wichita, Sedgwick County, Kansas,

      when Terry Dewitt (Defendant businesses’ driver), who was operating a commercial van

      owned and operated by Defendant businesses, while negligently and carelessly failing to

      pay attention rear-ended the vehicle the Plaintiff was driving and pushed in him into the

      vehicle in front of him causing a second impact, thereby proximately causing a collision,

      injuries, and damages to Plaintiff.

8.    The damage to the vehicle the Plaintiff was operating was so severe that it was likely

      deemed a total loss.

9.    At the time and moment of the motor vehicle collision that is the subject of this complaint,

      Defendant businesses’ driver was operating in the course and scope of his employment with

      Defendant businesses and, therefore, the actions and omissions of Defendant businesses’

      driver are the actions and omissions of Defendant businesses under the doctrines of

      Respondeat Superior and Vicarious Liability for all allegations set forth in this complaint.

10.   Officer Price of the Wichita Police Department opined in the Kansas Motor Vehicle

                                                2
      Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 3 of 8




      Accident Report that the Defendant businesses’ driver was at-fault for the accident by

      following too closely and he issued Defendant businesses’ driver citation number

      16M015203 for the same. Upon information and belief, Defendant businesses’ driver pled

      guilty to said charge, thereby making an admission against interest.

11.   The motor vehicle operated by Defendant businesses’ driver and involved in this collision

      was dispatched, supervised, monitored, operated, and controlled by the fleet management of

      Defendant businesses.

12.   Defendant businesses’ driver was hired, supervised, and trained by Defendant businesses.

13.   Upon information and belief, Defendant businesses have a systemic habit, custom, and

      routine business practice of allowing unsafe and untrained drivers to drive carelessly and

      negligently by failing to train drivers on accident avoidance techniques, hazard perception

      techniques, and defensive driving techniques by utilizing training programs like the Smith

      System and/or the J.J. Keller system.

14.   The actions and omissions of Defendant businesses’ driver are the actions and omissions of

      Defendant businesses under the doctrines of Respondeat Superior and Vicarious Liability

      and are careless and negligent for the following reasons:

         A) Following too closely;

         B) Inattentive operation of a motor vehicle;

         C) Failing to keep a proper lookout;

         D) Failing to exercise ordinary care;

         E) Failing to signal;

         F) Failing to warn;

         G) Failing to take evasive action;

                                                 3
      Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 4 of 8




         H) Distracted and/or inattentive driving;

         I) Speeding too fast for the then existing conditions of slower moving and/or stopped

             traffic;

         J) Speeding;

         K) Careless driving;

         L) Reckless driving;

         M) Upon information and belief, violation of K.S.A. 8-15,111 which places a duty

             upon drivers not to operate a motor vehicle while using a wireless

             communications device to write (i.e., type), send, or read a written communication

             including, but not limited to, a text message, instant message, or electronic mail.

         N) Negligence and negligence per se for violation of laws, ordinances, and/or statutes

             of the State of Kansas and/or the City of Wichita;

         O) Other negligent actions and omissions to be supplemented after discovery.

15.   The actions and omissions specific to Defendant businesses, upon information and belief,

      are careless and negligent for the following reasons:

         A) Failing to adequately warn Defendant businesses’ driver after this accident;

         B) Failing to terminate Defendant businesses’ driver;

         C) Failing to train Defendant businesses’ driver with proper defensive driving skills

             before and after the accident;

         D) Failing to immediately reprimand Defendant businesses’ driver;

         E) Failing to retrain Defendant businesses’ driver shortly after this accident;

         F) Failure to train Defendant businesses’ driver in the proper hazard communication

             signals, hazard perception, and other safe operating protocols by failing to utilize

                                                4
Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 5 of 8




      training programs like the Smith System and/or the J.J. Keller system;

   G) Failing to have adequate safety management protocols in place;

   H) Failing to follow appropriate dynamics, elements, and protocols of a fleet safety

      program as taught by the National Safety Council in its literature entitled, Dynamics

      of Fleet Safety, The Fleet Excellence Process, Instructor Manual, a copy of which is

      incorporated herein and attached as Exhibit A.

   I) Failing to create and implement a proper safety program that would require

      Defendant businesses’ driver to be comprehensively tested in written form to

      determine that he has a comprehensive understanding of appropriate defensive

      driving skills;

   J) Failing to test Defendant businesses’ driver for alcohol and drug consumption

      randomly and after this accident;

   K) Negligent hiring, retention, supervision, and/or training of Defendant businesses’

      driver and supervisory managers above Defendant businesses’ driver;

   L) Defendant businesses and their respective agents, employees, and representatives

      were careless and negligent in their hiring, training, supervision, and/or retention

      of Defendant businesses’ driver and his supervisory personnel.            Defendant

      businesses carelessly and negligently hired unfit employees and agents; failed to

      properly train, supervise, and monitor them; and retained employees and/or agents

      who were not performing their jobs properly or adequately, including, but is not

      limited to, Defendant businesses’ driver and his supervisory personnel. Defendant

      businesses had an obligation to use reasonable care in selecting and retaining their

      employees, agents, and independent contractors, and were negligent in hiring,

                                          5
Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 6 of 8




      selecting, training, monitoring, and retaining their employees, agents, and

      independent contractors, including, but not limited to, Defendant businesses’

      driver. Defendant businesses carelessly and negligently failed to use reasonable

      care in the hiring, selecting, training, monitoring, and/or retention of employees

      and agents, including, but not limited to Defendant businesses’ driver. Defendant

      businesses knew or reasonably should have known that they were not hiring safe

      and competent employees and agents and carelessly and negligently violated their

      duty to hire only safe and competent employees. Defendant businesses knew or

      reasonably should have known that their employees and agents including, but not

      limited to, Defendant businesses’ driver, created and were an undue risk of harm

      to Plaintiff, and carelessly and negligently failed to reprimand, retrain, or

      terminate their employees, agents, and independent contractors, including

      Defendant businesses’ driver and her supervisory personnel;

   M) Defendant businesses’ hiring, training, monitoring, supervision, and/or retention

      of unsafe and incompetent employees, agents, and independent contractors,

      including Defendant businesses’ driver and his supervisory personnel,

      proximately caused the injuries to Plaintiff;

   N) Defendant businesses, upon information and belief, have ratified all conduct of

      Defendant businesses’ driver and their other employees who hired, trained, and

      supervised Defendant businesses’ driver, either expressly or impliedly.      Upon

      information and belief, Defendant businesses’ driver was not reprimanded,

      retrained, or terminated following this accident.

   O) Negligence and negligence per se for violation of laws, ordinances, and/or statutes

                                        6
       Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 7 of 8




               of the State of Kansas and/or the City of Wichita;

           P) Other negligent actions and/or omissions to be supplemented after discovery.

16.    As a further direct and proximate result of the careless and negligent actions and/or

       omissions of Defendants, Plaintiff received injuries to his body, including, but not limited

       to, his right ankle, back, paresthesia to his right foot and disc injuries to L3-L4, L4L-5.

       Plaintiff’s injuries have required numerous medical treatments and medical appointments,

       including MRI studies, epidural injections, medial branch injections, dorsal ramus block

       injections and radiofrequency ablations (RFAs); may have had an aggravation to a pre-

       existing condition, and was otherwise injured. Plaintiff has been damaged with pain and

       suffering, mental anguish, loss of time, loss of enjoyment of life, medical expenses,

       economic loss, permanent disfigurement, and permanent disability. In the future Plaintiff

       will suffer with pain and suffering, mental anguish, loss of time, loss of enjoyment of life,

       medical expenses, economic loss, permanent disfigurement, and permanent disability. For

       the aforementioned damages, Plaintiff has been damaged in an amount in excess of

       SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00).

       WHEREFORE, Plaintiff prays for a judgment against each Defendant in an amount in

excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for costs herein, and for such

other and further relief as the court deems just and equitable.

                                               BRAD PISTOTNIK LAW, P.A.

                                               /s/ Tony L. Atterbury
                                               Tony L. Atterbury, #20314
                                               Jay Sizemore, #20395
                                               10111 E. 21st Street North, Suite 204
                                               Wichita, KS 67206
                                               316-684-4400, Fax: 316-684-4405
                                               Tony@BradPistotnikLaw.com
                                               jay@BradPistotnikLaw.com
                                                   7
          Case 2:19-cv-02126-JAR-ADM Document 1 Filed 03/08/19 Page 8 of 8




                                               Attorneys for Plaintiff

                DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW Plaintiff and demands a pretrial conference and a trial by jury in this matter.

                                               /s/ Tony L. Atterbury
                                               Tony L. Atterbury, #20314


                            DESIGNATION FOR PLACE OF TRIAL

          COMES NOW Plaintiff and designates Kansas City, Kansas as the place for trial in this

matter.

                                               /s/ Tony L. Atterbury
                                               Tony L. Atterbury, #20314




                                                  8
